DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on November 24, 2021 is entered.
	Claims 5-15, 17, 19-35, 37, 39-60, 62, 63, 65-76, 78, 80-98, and 102-131 have been canceled.

	Claims 1-4, 16, 18, 36, 38, 61, 64, 77, 79, 99-101, and 132-136 are pending.

	Claims 1-4, 16, 18, 36, 61, 64, 77, 79, 99-101, 134, and 135 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 1, 2021.
	
	Claims 38, 132, 133, and 136 are currently under consideration as they read on the elected invention of an isolated binding polypeptide comprising a modified Fc domain and the species of amino acid substitution 256D and 307Q.

3.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, has been withdrawn.

4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 132, 133, and 136 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter The claims (depended upon claim 38) recites “wherein the modified human Fc domain comprises an aspartic acid (D) at amino acid position 256 and a glutamine (Q) at amino acid position 307”.  Independent claim 38 encompassing a modified human Fc domain wherein the modification of the human Fc domain consists of 256D and 307Q. As such, the open transitional phrase “comprises” does not further limit the transitional phrase “consists of” which excludes any element not specified in the claim.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 132, 133, and 136 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Viswanathan et al. (US 2018/0037634) for the reasons of record.

	As stated previously, Viswanathan et al. teach a polypeptide comprising an Fc variant comprises one or more (e.g., 2, 3, 4, 5, 6, or all) of the mutations chosen from T256D, H285N, N286D, T307Q, Q311V, N315D, or A378V (e.g. see [0058]). In FIG. 18, Viswanathan et al. teach Fc mutant 222 consisting of T256D, T307Q, and Q311V. In FIG. 26, the reference teach antibody motavizumab consisting of T256D/T307Q/Q311V. Viswanathan et al. further teach a 

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues that independent claim 38 has been amended to recite combination substitutions not disclosed in Viswanathan et al. As such, applicant asserts the rejection should be withdrawn.

	This is not found persuasive since claims 132, 133, and 136 recites a human Fc domain comprises 256D and 307Q. Given that the reference teach antibody motavizumab consisting of T256D/T307Q/Q311V, and in view of the recitation of “comprises” in the instant claims that allows additional unrecited element, the prior art triple mutations would anticipate the instantly claimed modified human Fc domain comprises 256D and 307Q,

	As such, applicant’s arguments have not been found persuasive.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

New Ground of Rejection necessitated by applicant’s amendment to the claims. Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (US 2018/0037634).

	Viswanathan et al. teach a polypeptide comprising an Fc variant comprises one or more (e.g., 2, 3, 4, 5, 6, or all) of the mutations chosen from T256D, H285N, N286D, T307Q, Q311V, N315D, or A378V (e.g. see [0058]). In FIG. 18, Viswanathan et al. teach Fc mutant 222 consisting of T256D, T307Q, and Q311V. In FIG. 26, the reference teach antibody motavizumab consisting of T256D/T307Q/Q311V. Viswanathan et al. further teach a pharmaceutical composition comprising the polypeptide (e.g. see [0006]).

	The reference teachings differ from the instant invention by including additional mutation Q311V.
	
However, Viswanathan et al. teach two mutations at positions T256 and T307 and that optionally other mutations (e.g. see [0072]). It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to produce human IgG Fc variant consisting of T256D/T307Q since Viswanathan et al. teach triple mutations T256D/T307Q/Q311V and also teach that T256/T307 substitutions can be mutated and additional substitution was optional.  An ordinary skill in the art would be able to follow the teachings of Viswanathan et al. to mutate two positions T256D and T307Q in the Fc region of a human IgG with a reasonable expectation of success for an Fc variant with improved binding to FcRn.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 38, 132, 133, and 136 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 8, 11-19, 21, and 23-33 of copending USSN 16/938,727 (reference application) for the reasons of record. 

	Applicant request that the rejection be held abeyance.  As such the rejection is maintained for the reasons of record.

13.	No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/CHUN W DAHLE/Primary Examiner, Art Unit 1644